Opinion filed August 31, 2016




                                        In The


        Eleventh Court of Appeals
                                     ____________

                                 No. 11-16-00226-CR
                                     ____________

                      TOBY JACK DAVEE, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 42nd District Court
                             Taylor County, Texas
                         Trial Court Cause No. 26817A


                      MEMORANDUM OPINION
      Appellant, Toby Jack Davee, entered into a plea agreement with the State. He
pleaded guilty to the offense of possession of methamphetamine and true to a felony
enhancement allegation.         The trial court assessed Appellant’s punishment in
accordance with the terms of his plea agreement at confinement for eight years.
Appellant filed a pro se notice of appeal. We dismiss the appeal.
      This court notified Appellant by letter dated August 11, 2016, that we had
received information from the trial court indicating that this case stems from a plea
bargain and that Appellant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2),
(d). We requested that Appellant respond and show grounds to continue the appeal.
Appellant’s attorney has not filed a response, but we received a pro se response in
which Appellant addresses the merits of his appeal. Nothing in his response shows
grounds upon which this appeal may continue.
      Rule 25.2(a)(2) provides that, in a plea bargain case in which the punishment
does not exceed the punishment agreed to in the plea bargain, “a defendant may
appeal only: (A) those matters that were raised by written motion filed and ruled on
before trial, or (B) after getting the trial court’s permission to appeal.”       The
documents on file in this appeal reflect that Appellant entered into a plea bargain,
that his punishment was assessed in accordance with the plea bargain, and that the
trial court has certified that Appellant has no right of appeal. The certification was
signed by Appellant, Appellant’s counsel, and the judge of the trial court. The
documents on file in this court support the trial court’s certification and show that
Appellant has no right of appeal in this case. See Dears v. State, 154 S.W.3d 610,
613–14 (Tex. Crim. App. 2005). Accordingly, we must dismiss the appeal without
further action. TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006).
      This appeal is dismissed.

                                                           PER CURIAM


August 31, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2